DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “off-plate direction” and the “semiconductor device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
s 1-4 are objected to because of the following informalities:  
Claim 1: the clause “the sleeve being fixed to the housing with keeping the package away” should be amended to recite “the sleeve being fixed to the housing keeping the package away” in order to fix the grammar.
Claim 2: the clause “the depression” should be amended to recite “a depression” in order to establish antecedent basis for the depression.
Claim 3: the clause “the bottom surface” should be amended to recite “a bottom surface” in order to establish antecedent basis for the bottom surface.
Claims 2-4: the clause “An optical transceiver” should be amended to recite “The optical transceiver” because the antecedent basis for the optical transceiver was previously established in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2018/0375286) in view of Aoki (US 2009/0010653 of record cited in the IDS).
Regarding claim 1, Sato discloses (Figs.1-4) an optical transceiver (2)  comprising: a housing (100) having inner sides (inner sides of 100) defining an inner space (space inside 100) inside the housing; an optical module (101) including a package (201), a semiconductor device (250), and a sleeve (see Fig.3B below), the package being configured to house the semiconductor device (201 houses 250), the semiconductor device generating a Joule heat ([0043]: heat generated by 250), the sleeve being attached to an outside (outside surface of 201) of the package (the sleeve is attached to the outside surface of 201), the sleeve being fixed to the housing with keeping the package away from the inner sides (the sleeve is fixed to 100 and keeps 201 away from the inner sides of 100); a heat-conducting material (105) filled between the package and one (inner side of 100 where 105 is indirectly disposed on) of the inner sides (105 is between 201 and the one of the inner sides), the heat-conducting material including an oily component ([0034]: 105 is an oil compound).
	Sato fails to explicitly disclose a sheet member being placed between the heat-conducting material and the package, the sheet member covering the heat-conducting material to prevent the oily component from reaching the optical module; wherein the Joule heat is conducted from the package to the housing through the sheet member and the heat-conducting material.
However, Aoki teaches (Fig.5) a sheet member (117) being placed between the heat-conducting material (118, the one in contact with 131b) and the package (package of 103), the sheet member covering the heat-conducting material to prevent the oily component from reaching the optical module (103) (117 covers 118 and prevents the oily component from directly reaching 103); wherein the Joule heat (heat from 103) is conducted from the package to the housing (131b) through the sheet member and the heat-conducting material ([0052]).


    PNG
    media_image1.png
    334
    381
    media_image1.png
    Greyscale

	Regarding claim 4, Sato in view of Aoki fails to explicitly disclose the sheet member has a thickness from 0.2 mm to 0.8 mm.
	However, modifying the thickness of the sheet member (Aoki: [0048]) such that it has a desired thickness, including as claimed (i.e., thickness from 0.2 mm to 0.8 mm), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing data of the claimed invention would do in order to lower the thermal resistance by In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Aoki as applied to claim 1 above, and further in view of Sakaguchi (US 2016/0159037).
Regarding claim 4, Sato in view of Aoki fails to explicitly disclose the sheet member has a thickness from 0.2 mm to 0.8 mm.
	However, Sakaguchi teaches (Figs.1-2) the sheet member (11) has a thickness (thickness of 11) from 0.2 mm to 0.8 mm ([0017]: 0.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sakaguchi to modify Sato in view of Aoki such that the sheet member has a thickness of 0.5 mm in order to allow the sheet member to more easily plastically deform to the package due to a lower thickness thus allowing the sheet member to have excellent heat dissipation characteristics ([0017]).
Examiner’s Note: Although the Sakaguchi reference is not within the same field of endeavor as the Sato reference, the Sakaguchi reference still qualifies as analogous art because the reference is drawn to the thickness of a sheet member in order to improve heat dissipation, .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.
	Claim 3 is objected to for being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.
	The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recite in the combined subject matter of claims 1 and 2, and at least in part, because claim 2 recites the limitations:
	(Claim 2) “Wherein the housing has an outer base and inner base each extending from the one of the inner sides along an off-plate direction of the one of the inner sides, wherein the inner base is inside the outer base, when viewing from the off-plate direction, wherein the depression is filled with the heat-conducting material, wherein the outer base has a first top surface parallel to the one of the inner sides, and wherein the sheet member is attached to the first top surface for sealing the heat-conducting material in the outer base.”
	The aforementioned limitations, in combination with all remaining limitations of claim 1 are believed to render the combined subject matter of claims 1 and 2, and all claims depending subject to the obviation of the objections noted above.
	The other prior art references of record teach other optical transceivers with a housing, a sheet member, and a heat-conducting material without the outer base and the inner base of the instant application. Therefore, none of the prior art reference of record, taken alone or in combination, are believed to render the aforementioned combined subject matter noted above unpatentable as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii et al. (US Patent 11,169,337) discloses an optical module and optical transmission equipment;
Han et al. (US 2016/0154177) discloses an optical module;
Mogi (US 2009/0219963) discloses an optical module; and
Togami et al. (US 2007/0237466) discloses an optical transceiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835